DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 120.

Drawings
     The originally filed drawings were received on 9/6/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  

Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 19, lines 1-2 recites ‘…according to claim 1, of moving the stage,…’.  This appears to be incomplete or missing a limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-4, 19-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oda et al. (U.S. Patent Application Publication US 2010/0179698 A1), of record.
     Oda et al. discloses an observation device (See for example Abstract; Figures 1-16) comprising a stage (See for example 4 in Figures 1, 3-5) on which a vessel (See for example A in Figures 4-5) in which a subject (See for example sample within A in .

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. in view of Ariga et al. (U.S. Patent Application Publication US 2008/0165416 A1), of record.
     Oda et al. discloses the invention as set forth above, except for the scan control unit makes the stage reciprocate and controls an acceleration in a forward movement start period and an acceleration in a backward movement start period.  However, Ariga et al. similarly teaches a conventional microscope optical system (See for example Abstract; .

Allowable Subject Matter
     Claims 5-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2011/0115897 A1 to Najmabadi et al.
U.S. Patent Application Publication US 2009/0148153 A1 to Minamide et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/23/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872